Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 17 March 2020.
2.	Claims 1-20 are currently pending.  Claims 1, 8, and 15, are independent claims. 
3.	The IDS submitted on 17 March 2020 has been considered. 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 8 is directed to “a computer program product…comprising one or more computer readable storage media”, these claims are rejected under 101 because a computer program product and computer readable storage media can be interpreted as a signal, which is non-statutory subject matter.  
		In order to overcome the 101 rejection, the Examiner recommends that the language of the claim be modified to include "non-transitory" or "computer readable device".  Appropriate Correction is required.
6.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 101 above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejection.

Claim Objections
7.	Claim 1 is objected to because of the following informalities: The claim states “A method, the method comprising”, this is repetitive normally method claims only state method once, recommend the claim be amended as follows: “A method, 
8.	Claim 8 is objected to because of the following informalities: The claim states “A computer program product, the computer program product comprising”, this is repetitive in addition to the 101 deficiencies noted above in the rejection normally such claims state something like the following “A non-transitory computer program product comprising:”.  
9.	Claim 15 is objected to because of the following informalities: The claim states “A computer system, the computer system comprising”, this is repetitive normally such claims are worded as shown: “A computer system, 
Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al U.S. Patent No. 10,409,734 (hereinafter ‘734) in view of Seelman et al. U.S. Patent Application Publication No. 2013/0046881 (hereinafter ‘881) in further view of Hama Mikio Japan Patent No. 2020016927 (hereinafter ‘927) in further view of Powers et al. U.S. Patent Application Publication No. 2014/0337558 (hereinafter ‘558).
	As to independent claim 1, “A method, the method comprising: detecting, by one or more computer processors, a hardware device that has been inserted in a universal serial bus (USB) port of a computing device” is taught in ‘734 col. 8, lines 22-28;
the following is not explicitly taught in ‘734:  
“setting, by one or more computer processors, a counter to an initial value of one” however ‘881 teaches a computer network that sends out a signals to control devices connected to the network, in addition ‘881 uses counter to determine if the predetermined time is reached in paragraphs 34, 97, and 100-105;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and method for controlling auxiliary device access to computing devices based on device functionality descriptors taught in ‘734 to include a means to determine if the device descriptor was received within a predetermined period of time utilizing counters.  One of ordinary skill in the art would have been motivated to perform such a modification to improve the way network devices are setup and configured in a network see ‘881 paragraphs 5-11. the following is not explicitly taught in ‘734 and ‘881:
“and responsive to determining that one or more device descriptors associated with the hardware device are not received by the computing device within a predetermined time period, preventing, by one or more computer processors” however ‘927 teaches on page 8 of the machine translation, “The CPU 101 determines whether or not the necessary descriptor data acquisition has been completed (S403). If the CPU 101 has acquired all the necessary information, the process proceeds to S404. On the other hand, if the acquisition of the descriptor data is not completed within a predetermined time after the acquisition of the descriptor data has started, the CPU 101 terminates the processing shown in FIG. The case where the acquisition of the descriptor data has not been completed even after the predetermined time has elapsed is, for example, the case where the CPU 101 has not received a response to the command output via the USB host controller for the predetermined time”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and method for controlling auxiliary device access to computing devices based on device functionality descriptors taught in ‘734 and ‘881 to include a means to determine if the device descriptor was received within a predetermined period of time.  One of ordinary skill in the art would have been motivated to perform such a modification to indicate to the CPU (i.e. computer processor) when a failure has occurred to improve processing of the computer with USB devices see ‘927 (Abstract). 
the following is not explicitly taught in ‘734, ‘881, and ‘927:
“the hardware device from discharging a high-voltage charge into the computing device by inhibiting the hardware device from storing the high-voltage charge in a capacitor of the hardware device” however ‘558 teaches terminating or removing power to a USB device that is identified as a security threat in paragraphs 43 and 60, note by terminating or removing power the hardware device is prevented from storing or discharging a high-voltage charge.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and method for controlling auxiliary device access to computing devices based on device functionality descriptors taught in ‘734, ‘881, and ‘927 to inhibit the hardware device from storing the high-voltage charge in a capacitor of the hardware device.  One of ordinary skill in the art would have been motivated to perform such a modification to because techniques are needed for mediating communication between a host computing device and a USB connected device see ‘558 paragraphs 4-9. 
	As to dependent claim 2, “The method of claim 1, wherein the step of preventing, by one or more computer processors, the hardware device from discharging a high-voltage charge into the computing device by inhibiting the hardware device from storing the high-voltage charge in a capacitor of the hardware device, comprises: determining, by one or more computer processors, one or more device descriptors of the detected hardware device; determining, by one or more computer processors, whether the one or more device descriptors are determined within a first predetermined time period” is taught in ‘927 page 8;
	“responsive to determining that the one or more device descriptors are not determined within the first predetermined time period, incrementing, by one or more computer processors, the counter by a value of one more than a previous value; determining, by one or more computer processors, whether a first new value of the counter is equal to a predetermined value of the counter” is shown in ‘881 paragraphs 100-105;
	“and responsive to determining that the first new value of the counter is equal to the predetermined value of the counter, blocking, by one or more computer processors, the USB port, wherein blocking the USB port prevents power from being supplied to the USB port” is shown in ‘558 paragraphs 43 and 60.
	As to dependent claim 3, “The method  of claim 2, further comprising: responsive to determining that the first new value of the counter is not equal to the predetermined value of the counter, determining, by one or more computer processors, whether the one or more device descriptors are determined within a second predetermined time period; responsive to determining that the one or more device descriptors are not determined within the second predetermined time period, incrementing, by one or more computer processors, the counter by a value of one more than a previous value; determining, by one or more computer processors, whether a second new value of the counter is equal to the predetermined value of the counter; and responsive to determining that the second new value of the counter is equal to the predetermined value of the counter” is disclosed in ‘881 paragraphs 100-105;
	“blocking, by one or more computer processors, the USB port” is taught in ‘558 paragraphs 43 and 60.
	As to dependent claim 4, “The method of claim 3, further comprising: responsive to determining that the second new value of the counter is not equal to the predetermined value of the counter, determining, by one or more computer processors, whether the one or more device descriptors are determined within a third predetermined time period; responsive to determining that the one or more device descriptors are not determined within the third predetermined time period, incrementing, by one or more computer processors, the counter by a value of one; determining, by one or more computer processors, whether a third new value of the counter is equal to the predetermined value of the counter; and responsive to determining that the third new value of the counter is equal to the predetermined value of the counter” is shown in ‘881 paragraphs 100-105;
	“blocking, by one or more computer processors, the USB port” is disclosed ‘558 paragraphs 43 and 60.
	As to dependent claim 5, “The method of claim 1, further comprising: responsive to determining that the one or more device descriptors are determined within any of the first, second, and third predetermined time periods, ending, by one or more computer processors, the method with the USB port active” is taught in ‘927 page 8, note “The CPU determines whether or not the necessary descriptor data acquisition has completed (S403).  If the CPU 101 has acquired all the necessary information, the process proceeds to S404…When the acquisition of the descriptor data is completed, the CPU 101 outputs a Set address command (S404)”.
	As to independent claim 8, this claim is directed to a computer program product executing the method of claim 1; therefore, it is rejected along the same rationale.
	As to dependent claims 9-12, these claims contain substantially similar subject matter as claims 2-5; therefore, they are rejected along similar rationale.
	As to independent claim 15, this claim is directed to a computer system executing the method of claim 1; therefore, it is rejected along similar rationale.
	As to dependent claims 16-19, these claims contain substantially similar subject matter as claims 2-5; therefore, they are rejected along similar rationale.
12.	Claims 6-7, 13-14, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al U.S. Patent No. 10,409,734 (hereinafter ‘734) in view of Seelman et al. U.S. Patent Application Publication No. 2013/0046881 (hereinafter ‘881) in further view of Hama Mikio Japan Patent No. 2020016927 (hereinafter ‘927) in further view of Powers et al. U.S. Patent Application Publication No. 2014/0337558 (hereinafter ‘558) in further view of Fukasawa et al. U.S. Patent Application Publication No. 2010/0033018 (hereinafter ‘018).
	As to dependent claim 6, “The method of claim 1, further comprising: responsive to determining that the one or more device descriptors are not determined within a fourth predetermined time period, disabling, by one or more computer processers, the USB port so that power is not supplied to the USB port” is shown in ‘558 paragraphs 43 and 60; 
	“transmitting, by one or more computer processors, an alert to a user of the computing device” is disclosed in ‘734 col. 11, lines 63-65; the following is not explicitly taught in ‘734, ‘881, ‘927, and ‘558:
	“receiving, by one or more computer processors, an acknowledgement from the user; determining, by one or more computer processors, that the received acknowledgement from the user acknowledges that the user has inserted a power-only device into the USB port, wherein a power-only device is a USB device that only uses power from the USB port without exchanging data via the USB port; and responsive to receiving the acknowledgement from the user, enabling, by one or more computer processors, the USB port” however ‘018 teaches a user a screen is provided where the user can select whether the device is authorized to be powered in paragraphs 110-111.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and method for controlling auxiliary device access to computing devices based on device functionality descriptors taught in ‘734, ‘558, and ‘927 to include a means to allow USB device to be charged via the USB port in a “power only” mode.  One of ordinary skill in the art would have been motivated to perform such a modification because the automatic powering of USB devices needs to be controlled see ‘018 paragraphs 7-11. 
	As to dependent claim 7, “The method of claim 6, further comprising: responsive to not receiving the acknowledgment from the user, ending, by one or more computer processors, the method with the USB port disabled” is taught in ‘018 paragraph 112, note the above method prevents devices from being charged that are not authorized, therefore the USB port is disable.
	As to dependent claims 13-14, these claims contain substantially similar subject matter as claims 5-6; therefore, they are rejected along similar rationale.
	As to dependent claim 20, this claim contains substantially similar subject matter as claim 5; therefore, it is rejected along similar rationale.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
________________________________________________________/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        14 June 2022